Exhibit 23.2 August 8, 2013 Brightman Almagor Zohar & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel We consent to the incorporation by reference in this Registration Statement on Form S-8 of Cimatron Ltd. (the “Company”), of our report, dated February 22, 2013, relating to the consolidated financial statements of Cimatron Gibbs, LLC (not presented separately therein) for the year ended December 31, 2012 appearing in the annual report on Form 20-F of Cimatron Ltd. filed with the Securities and Exchange Commission on April 30, 2013 (SEC File No. 000-27974). Lucas, Horsfall, Murphy & Pindroh, LLP Pasadena, California
